150 S.E.2d 738 (1966)
268 N.C. 366
Millard F. WOOTEN, Administrator of the Estate of Millard James Wooten, Deceased, Plaintiff,
v.
Larry Gene CAGLE, Defendant.
No. 201.
Supreme Court of North Carolina.
November 2, 1966.
*740 Joseph B. Roberts, III, Gastonia, for plaintiff appellant.
Frank P. Cooke, Gastonia, for defendant appellee.
BOBBITT, Justice.
The record shows twenty assignments of error based on fifty exceptions. Discussion will be limited to those constituting the basis for principal contentions set forth in plaintiff's brief.
Plaintiff assigns as error, based on exceptions duly noted, the admission or exclusion, over plaintiff's objections, of evidence relating to the speed of defendant's car as it approached the scene of collision. This evidence was pertinent to the first (negligence) issue. Since this issue was answered in favor of plaintiff, error, if any, in the rulings challenged by these assignments is harmless. Queen City Coach Co. v. Fultz, 246 N.C. 523, 526, 98 S.E.2d 860, 863; Hodgin v. Guilford Tractor & Implement Co., 247 N.C. 578, 101 S.E.2d 323; 1 Strong, N.C. Index, Appeal and Error § 20.
The remaining assignments of error brought forward and discussed in plaintiff's brief are based on exceptions to the charge.
*741 Assignments directed to asserted errors in the instructions relating to burden of proof are without merit. When the charge is considered contextually, it appears clearly the court properly instructed the jury that the burden of proof was on plaintiff on the first (negligence) issue and on defendant on the second (contributory negligence) issue.
Plaintiff stresses her assignment relating to the portion of the charge quoted in the following paragraph.
The court charged the jury: "It is the duty of the jury to look at all the material evidence in this case in order to determine what the real true state of facts was at the time and to that end, (C) it is your duty to weigh all the evidence so as to reconcile it where it can be reconciled if it seems to conflict, if it can be reconciled. (D) You should not capriciously reject any testimony but, (E) as I said, reconcile all of it that can be reconciled, but if this cannot be done, (F) you may believe or disbelieve any witness, according as you Members of the Jury may or may not consider the testimony of that witness entitled to credit or worthy of belief. Again I say to you that you are the sole judges of the credibility of the witnesses, what weight that should be given their testimony. With that the court has nothing whatever to do." Plaintiff excepted to and assigns as error the portions of the quoted excerpt between (C) and (D) and between (E) and (F).
Plaintiff contends the references to reconciling seeming conflicts in the evidence, if possible, tended to confuse the jury in respect of its duty to resolve contradictions and discrepancies in the evidence.
Although no decision of this Court bearing directly thereon has come to our attention, there is authority in other jurisdictions for the quoted instructions. In 53 Am.Jur., Trial § 817, it is stated: "If there is a conflict in the evidence, a court may properly instruct the jury that it is their duty to reconcile, if possible, all of the evidence, without arbitrarily imputing perjury to any of the witnesses, or that it is their duty to reconcile conflicts, or seeming conflicts, in the evidence, if possible." Accord: 88 C.J.S. Trial § 359; 127 A.L.R. 1406.
Although instructions relating to reconciling conflicting evidence are neither required nor encouraged, we perceive no prejudicial error in the quoted instructions. The judge emphasized that the jurors were the sole judges of the credibility of the witnesses and of the weight, if any, to be given the testimony of the witnesses. Obviously, the instructions with reference to reconciling conflicting testimony referred only to the reconciliation of apparently conflicting testimony accepted by the jury as credible.
Plaintiff assigns as error, based on exceptions duly noted, numerous excerpts from the portion of the charge relating to the contributory negligence issue. Her brief does not single out for discussion any particular one or more of these excerpts. Her general attack is expressed as follows: "The Court below not only did not define the presumption or explain it, the Court did not explain to the jury the amount of evidence needed to rebut the presumption. Appellant has been unable to determine from the cases dealing with this subject by what amount of evidence the presumption may be rebutted. To require the defendant to prove the contributory negligence of the seven- to fourteen-year-old boy by the greater weight of the evidence is to require nothing more than what is already demanded of the defendant on the issue of contributory negligence. The presumption must first be rebutted, and then, and only then, should the jury consider the question of contributory negligence."
Apparently, plaintiff contends it was incumbent upon defendant to establish two separate and distinct propositions, viz.: First, to establish by degree of proof not heretofore determined that James was capable of contributory negligence; and second, *742 to establish by the greater weight of the evidence that James was in fact contributorily negligent. We find no support in our decisions for this contention.
Applicable legal principles are well summarized in Weeks v. Barnard, 265 N.C. 339, 143 S.E.2d 809, as follows: "Between the ages of 7 and 14, a minor is presumed to be incapable of contributory negligence. [Citations] This presumption, however, may be overcome by evidence that the child did not use the care which a child of its age, capacity, discretion, knowledge, and experience would ordinarily have exercised under the same or similar circumstances. [Citations] A child `must exercise care and prudence equal to his capacity.' [Citations] If it fails to exercise such care and the failure is one of the proximate causes of the injuries in suit, the child cannot recover. [Citations]"
Under our decisions, a person between the ages of seven and fourteen may not be held guilty of contributory negligence as a matter of law. "Whether he [is] capable of contributory negligence presents an issue for a jury, because there is a rebuttable presumption that he [is] incapable." Hamilton v. McCash, 257 N.C. 611, 619, 127 S.E.2d 214, 219. Accord: Wilson v. Bright, 255 N.C. 329, 331, 121 S.E.2d 601, 603, and cases cited.
Under our decisions, the legal significance of the presumption that a minor between the ages of seven and fourteen is incapable of contributory negligence is that such minor cannot be held guilty of contributory negligence unless the defendant satisfies the jury from the evidence and by its greater weight that such minor did not in fact "use the care which a child of its age, capacity, discretion, knowledge, and experience would ordinarily have exercised under the same or similar circumstances." A finding to this effect necessarily includes a finding the child was capable of contributory negligence. As stated by Professor Stansbury: "The presumption is rebuttable by evidence that the child in fact had sufficient capacity to understand and guard against danger, and its principal effect seems to be that of cautioning the jury to apply a standard of care commensurate with the plaintiff's age and intelligence." Stansbury, North Carolina Evidence, Second Edition, § 248. See also Williamson v. Garland, 402 S.W.2d 80 (Ky.1966), and Annotation, 77 A.L.R. 2d 917 et seq.
The court instructed the jury substantially in compliance with the law as declared in the cited decisions. See Phillips v. North Carolina R. R. Co., 257 N.C. 239, 243, 125 S.E.2d 603, 606, and cases cited. Although the court's instructions include statements which, if considered alone, would be considered incomplete or inexact, the following excerpt from the charge fairly represents the gist of the court's instructions: "Now, of course, as I have already told you, there is a difference between care required of a child and the care required of an adult but yours is the burden to determine from this evidence and by its greater weight as to whether or not there was contributory negligence. Contributory negligence in this case would be the failure on the part of the plaintiff's intestate to exercise the care which a person of average intelligence and of physical competency and of the age of twelve years under the facts and circumstances should have exercised. The test is this: Has the defendant satisfied you from the evidence and by its greater weight that the plaintiff failed to exercise that degree of care which an ordinarily prudent person of the age of twelve years and of the physical and mental attributes as found from the evidence here should have exercised under the circumstances and, if so, did his failure to do so become one of the proximate causes of the plaintiff's injury?" There is no reasonable ground to believe that technical error in the charge misled the jury or otherwise prejudiced plaintiff.
Plaintiff contends the court should have called to the attention of the jury *743 particular circumstances disclosed by the evidence bearing upon whether under the circumstances a twelve-year-old boy ordinarily would act impulsively rather than with caution. Presumably, all such circumstances deemed favorable to plaintiff's position were the subject of the argument of plaintiff's counsel to the jury. In the absence of special request, the court was not required to review the contentions of the respective parties with reference to particular circumstances pertinent to whether James used the care "which a child of (his) age, capacity, discretion, knowledge, and experience would ordinarily have exercised under the same or similar circumstances."
Plaintiff excepted to the charge on the ground it failed to relate the law to the evidence as required by G.S. § 1-180 "in that it did not relate the law of the doctrine of last clear chance to the evidence of the case." The assignment of error based on this exception is without merit. "To submit an issue of last clear chance there must be both allegata and probata." Phillips v. North Carolina R. R. Co., supra, and cases cited. Here, there is neither allegata nor probata sufficient to require or justify the submission of such issue. Moreover, plaintiff did not tender an issue as to last clear chance or object to the issues as submitted by the court. "Where there are no objections or exceptions in the lower court to the issue submitted, or to the court's refusal to submit issues tendered, appellant may not challenge the issues for the first time on appeal in his assignments of error." 1 Strong, N.C. Index, Appeal and Error § 25.
We have considered each of the assignments of error brought forward in plaintiff's brief. Further discussion is unnecessary. Suffice to say, none discloses error of such prejudicial nature as to warrant a new trial.
The jury resolved the controverted and crucial second (contributory negligence) issue in favor of defendant. Plaintiff has failed to show prejudicial error in the conduct of the trial. Hence, the verdict and judgment will not be disturbed.
No error.